UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4144


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARWORTH WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:11-cr-02118-GRA-1)


Submitted:   August 7, 2012                 Decided:   August 15, 2012


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     William Jacob Watkins, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Garworth Williams pled guilty without a plea agreement

to one count of conspiracy to defraud the United States, in

violation of 18 U.S.C. §§ 371, 1708 (2006).                     The district court

calculated Williams’ Guidelines range under the U.S. Sentencing

Guidelines      Manual      (2011)      at       fifty-one      to    sixty     months’

imprisonment       and     sentenced     Williams          to   fifty-one       months’

imprisonment.        On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

the district court abused its discretion in imposing sentence.

Williams was advised of his right to file a pro se supplemental

brief, but he has not done so.                   The Government declined to file

a brief.    We affirm.

            This         court      reviews         Williams’         sentence        for

reasonableness           “under     a    deferential            abuse-of-discretion

standard.”      Gall v. United States, 552 U.S. 38, 41, 51 (2007).

This   review      entails        appellate        consideration       of     both    the

procedural     and    substantive       reasonableness          of    the     sentence.

Id. at 51.     In determining procedural reasonableness, this court

considers    whether      the     district       court   properly     calculated      the

defendant’s     advisory         Guidelines       range,    gave     the    parties    an

opportunity to argue for an appropriate sentence, considered the

18 U.S.C. § 3553(a) (2006) factors, selected a sentence based on

                                             2
clearly erroneous facts, or failed to explain sufficiently the

selected sentence.          Id. at 49-51.          If the sentence is free of

significant     procedural         error,       this     court     reviews      it     for

substantive reasonableness, “tak[ing] into account the totality

of the circumstances.”             Id. at 51.          If the sentence is within

the properly calculated Guidelines range, this court applies a

presumption     on       appeal    that     the    sentence        is    substantively

reasonable.     United States v. Mendoza-Mendoza, 597 F.3d 212, 217

(4th Cir. 2010).            Such a presumption is rebutted only by a

showing “that the sentence is unreasonable when measured against

the   § 3553(a)       factors.”           United       States    v.     Montes-Pineda,

445 F.3d 375,     379    (4th   Cir.    2006)       (internal      quotation      marks

omitted).

            In this case, the district court correctly calculated

and   considered     the     advisory     Guidelines         range,     heard   argument

from counsel, and gave Williams the opportunity to allocute.

The court considered the § 3553(a) factors and explained that

the within-Guideline sentence of fifty-one months’ imprisonment

was warranted in light of Williams’ timely admission of guilt

and the need for the sentence to reflect the seriousness of

Williams’ offense, to provide just punishment, to deter future

criminal    conduct        by   Williams,       and     to    protect     the   public.

Williams does not offer any grounds to rebut the presumption on

appeal   that      the     within-Guidelines          sentence     is    substantively

                                            3
reasonable.       Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Williams.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore      affirm     the    district    court’s     judgment.

This court requires that counsel inform Williams, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Williams requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Williams.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the    materials

before    the    court    and    argument     would   not     aid   the   decisional

process.

                                                                            AFFIRMED




                                          4